Title: To Thomas Jefferson from James Wilkinson, 5 July 1804
From: Wilkinson, James
To: Jefferson, Thomas


               
                  
                     Sir
                  
                  Washington July 5th. 1804
               
               I regret that Indisposition should have prevented the earlier acknowledgment of your obliging Note of the 3rd. Inst., and I hope it may not be unseasonable at this time, to submit to you the following brief remarks, in reply to that Note.—
               Mr. Borés intemperate conduct may be imputed to national prejudice, to a false estimate of his own importance, & a delusive reliance on the maternal sympathies of France: to profit by the excess into which he has gone, & at the same time to baffle every Sinister attempt, which may be made on the credulity of the People of the Territory, to excite their fears & distrusts, of the good intentions of the United States towards them; it is my humble opinion, that Mr. Boré should be consigned to utter neglect, that his more opulent, influential & Intelligent neighbours should be recognized, with marked attention & confidence, and, in general, in the organization of the Government, as many of the Natives of the Country should be brought forward, as may accord with an unequivocal preponderance of sound american principle & attachment.—
               This procedure may, in my feeble Judgment, diminish Borés weight & destroy his influence, as it will naturally remove the Jealousies of the credulous, & operate as a bounty on Americanism.—With perfect respect & attachment
               I have the Honor to be Sir Your Obliged & Obedient Humble Servant
               
                  
                     Ja: Wilkinson
                  
               
            